Per Curiam,
The testator made no change in the provisions of his will in the codicil which he subsequently made. He did not revoke any of the legacies given by the will and he gave nothing to the ward of the appellant. The same comment must be made as to the testator’s action after he recognized the legitimacy and his own paternity of his daughter, and asserted it in his answer in the equity case, and in the agreement with Ordway. He made no change in his will after that. We are satisfied with the reasons given by the learned court below for the decree made, and we affirm the decree on the opinion of the court.
Decree affirmed and appeal dismissed at the cost of the appellant.